Fourth Court of Appeals
                                             San Antonio, Texas
                                               September 10, 2018

                                               No. 04-18-00413-CV

            BILL SEMMLER AS REPRESENTATIVE OF MARYNELL SEMMLER,
                                   Appellants

                                                       v.

                                   John R. LANDER and Kimberly Lander,
                                               Appellees

                      From the 218th Judicial District Court, Atascosa County, Texas
                                    Trial Court No. 16-09-0838-CVA
                               Honorable Russell Wilson, Judge Presiding


                                                 ORDER
       The appellant’s brief was originally due to be filed on August 6, 2018. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
September 6, 2018. On September 6, 2018, the appellant filed a motion requesting an additional
extension of time to file the brief until October 6, 2018,1 for a total extension of sixty days. The
motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE
APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by October 8, 2018.


                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court

1
    We note October 6, 2018 is a Saturday.